Case 1:16-cV-08777-PGG Document 43 Filed 10/03/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE S()UTHERN DISTRICT ()F NEW YORK

 

 

 

TECHGURU CONSULTANTS, INC. Case No. 1:16-cv-08777
And JUDGE GARDEPHE
ALEXANDER LITZ , MAGISTRATE JUDGE
Plaintiffs, FREEMAN
v. MOTION TO WITHDRAW AS
COUNSEL FOR PLAINTIFFS
TECH GURU, LLC
Defendants.

 

Jason P. Sultzer, hereby moves this Court under Local Civil Rule 1.4 to Withdraw as
counsel of record for plaintiffs The grounds for this motion are set forth in the accompanying

affidavit of Jason P. Sultzer.

Dated: October 3, 2018

Respectfully submitted,

THE SULTZER LAW GROUP P.C.

By: /s/ Jason P. Sultzer
Jason P. Sultzer, Esq.
85 Civic Center Plaza, Suite 104
Poughkeepsie, NY 12601
Tel: (845) 483-7100
FaX: (888) 749-7747
Email: sultzerj@thesultzerlawgroup.com
Attorneysfor Plaz'ntijj'fs

